 
Exhibit 32.2
 


LICENSE AGREEMENT


This agreement ("Agreement") is made by and between


University of Zurich
Ramistrasse 71
CH-8006 Zurich (Switzerland) (,University of Zurich")


and


Paul Scherrer Institute
CH-5232 Villigen PSI (Switzerland) (, Paul Scherrer Institute")


University of Zurich and Paul Scherrer lnstitut being collectively referred to
as the
"LICENSOR"


and


Molecular Insight Pharmaceuticals, Inc.
160 Second Street Cambridge, MA 02142 U.S.A. ("LICENSEE")


LICENSOR and LICENSEE are hereafter collectively referred to as "the Parties"
or separately as a "Party".


This Agreement is effective on the date of the last signature ("Effective Date").




RECITALS


WHEREAS, LICENSOR is owner of Patent Rights as defined below on
Inventions in the field of transition-metal carbonyl compounds ("Inventions");


WHEREAS, LICENSOR is desirous that the Inventions be developed and
exploited to the fullest possible extent so that its benefits
can be enjoyed by the general public;


WHEREAS, LICENSEE wishes to obtain, and LICENSOR is willing to grant, a
license to the Patent Rights on the terms and conditions set out below.


NOW, THEREFORE, the Parties agree:


 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
1

--------------------------------------------------------------------------------



ARTICLE 1. DEFINITIONS


All terms, as defined herein, shall have the same meanings in both their
singular and plural forms.


1.1 "Affiliate" means any corporation or other business entity in which LICENSEE
owns or controls, directly or indirectly, at least fifty percent (50%) of the
outstanding stock or other voting rights entitled to elect directors, or in
which LICENSEE is owned or controlled directly or indirectly
by at least fifty percent
(50%) of the outstanding stock or other voting rights entitled to elect directors.


1.2 "Sublicensee" means a third party to whom LICENSEE grants a sublicense
of rights, granted to LICENSEE under this Agreement.


1.3 "Field" means human and veterinary products intended for [*] purposes and
uses, including, without limitation, [*] and [*].


1.4 "Territory" means [*].


1.5 "Term" means the period of time beginning on the Effective Date and ending
at the expiration of LICENSEE's obligation to make Patent Royalty or Know How
Royalty payments, whichever is longer.


1.6 "Patent Rights" means any of the following: the Inventions described in the
patents and patent applications listed in Appendix A, and including all continuing
applications thereof and further including divisions, substitutions, and
continuations-in-part (but only to extent the claims thereof are supported by
disclosure in the parent application); any patents issuing on said applications
including reissues, reexaminations and extensions; and any corresponding
applications, patents and extensions in other countries. Patent Rights shall
further include Improvements of Patent Rights (as defined below), to the extent
LICENSOR is free to grant the rights provided under the License Agreement.


1.7 "Improvements of Patent Rights" means any product or method, whether
patented or not, made or conceived by one or more of the inventors of the
Inventions disclosed in the Patent Rights or by one or more members of their
respective research groups whose use would constitute, but for the license
granted to LICENSEE under this Agreement, an infringement of any Valid Claim.


1.8 "Know-How" means information, records, materials and data that are not
disclosed in a patent or patent application included with the Patent Rights and
which relate to any Invention or to subject matter disclosed in whole or in part, in
a patent or patent application included with the Patent Rights.


1.9 "Licensed Technology" means the Patent Rights and the Know-how.


 
1.10 "Licensed Method" means any method that utilizes, incorporates or exploits
Licensed Technology.


[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
2

--------------------------------------------------------------------------------

1.11 "Licensed Product" means any product that utilizes, incorporates or
exploits Licensed Technology, such as [*] and [*], that utilizes, incorporates
or exploits Licensed Technology.


1.12 "Valid Claim" means any claim of a pending patent application or of an
issued and unexpired patent included with the Patent Rights, which claim has not
been held invalid by an unappealed or unappealable decision of a court of
competent jurisdiction or revoked by an agency of competent jurisdiction.


1.13 "Option Field" means [*] products intended for [*] use.


1.14 "Net Sales" means the total of the invoice prices of Licensed Products sold
by LICENSEE or an Affiliate or a distributor or a Sublicensee to end-user
customers of Licensed Products less the following actual and customary
deductions where applicable and separately itemized on the invoice and actually
paid or allowed: cash, trade, or quantity discounts; value added, sales or use
taxes, and custom duties; transportation charges; or credits to customers
because of rejections or returns.


Thus, for example, sales is calculated based on the invoice price from LICENSEE,
or an Affiliate or a distributor or a Sublicensee to [*] for
Licensed Products that are used by [*] for [*] purposes.


Non-monetary consideration shall not be accepted by LICENSEE, a Sublicensee, an
Affiliate, or a distributor for any Licensed Products or Licensed Methods
without the prior written consent of LICENSOR.


1.15 "First Commercial Sale" means the initial practice of a Licensed Method or
the initial transfer of a Licensed Product by or on behalf of LICENSEE or its
Affiliates, Sublicensees or distributors to a third party end user customer in
exchange for cash or some equivalent to which value can be assigned in any
country after all required marketing and pricing approvals have been granted, or
otherwise permitted, by the authorities of such country.


1.16 "[*]" means [*].


 
1.17 "Confidential Information" shall mean any information relating to the
scientific and business affairs of either Party which are disclosed to the other
Party in connection with this Agreement, regardless of whether such information
is specifically designated as confidential and regardless of whether such
information is in written, oral, electronic, or other form. Such Confidential
Information may include, without limitation, trade secrets, know-how,
inventions, non-published patent rights, technical data or specifications,
materials formulations, compositions, manufacturing processes, synthesis
information, testing methods and/or results, business or
financial information and methods,
research and development activities, and customer and supplier information.




[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
3

--------------------------------------------------------------------------------

ARTICLE 2. GRANTS


2.1 License. LICENSOR hereby grants to LICENSEE, and LICENSEE
hereby accepts, a co-exclusive license in view of the rights previously
granted to [*], to utilize, incorporate or otherwise exploit Licensed
Technology and to manufacture,
import, distribute, market, use, sell, offer to sell Licensed Methods
and Licensed
Products in the Licensed Field in the Territory, with a right to grant
sublicenses subject to the limitations set forth in this Agreement.


This co-exclusive
license reflects that similar rights have been granted previously
by LICENSOR to [*], under a certain license agreement dated [*], and as amended
(the "[*] License"), which gives [*] non-exclusive
rights to make, have made, use, sell, offer for sale, and
import Licensed Products in the Licensed Field, as defined in
the [*] Agreement, with a
right to grant a sublicense to contract manufacturers and customers
of [*]'s Licensed Products only. This Agreement is not related to, subject
to, or otherwise subordinate to the [*] License, other than in
terms of co-exclusivity of certain rights, and any rights granted herein that are not
enjoyed presently by [*] shall be deemed exclusively granted to LICENSEE.


2.2 Sublicense.


(a) The license granted in Paragraph 2.1 includes the right of LICENSEE
to grant sublicenses to third parties during the Term. The terms and conditions
of any sublicense shall be in accordance with sound and reasonable business
practices and any fees charged shall not be unreasonable for comparable rights.


(b)          With respect to any sublicense granted pursuant to Paragraph
2.2(a), LICENSEE shall:


(1) not receive, or agree to receive, anything of value in lieu of
cash as considerations from a third party under a sublicense granted pursuant to
Paragraph 2.2(a) without the express written consent of LICENSOR;


(2) to the extent applicable, include all of the rights of and
obligations due to LICENSOR and contained in this Agreement;


(3) promptly (at the latest within [*] of execution) notify LICENSOR of each
sublicense agreement entered into and provide LICENSOR with a copy of such
sublicense agreement; and
 
(4) collect and guarantee payment of all payments due, directly or indirectly,
to LICENSOR from Sublicensees and summarize and deliver all
reports due, directly or indirectly, to LICENSOR from Sublicensees.


(c) Upon termination of this Agreement in accordance with its terms for whatever
reasons, LICENSOR, at its sole discretion, shall determine whether LICENSEE
shall have to cancel or to assign to LICENSOR any and all sublicenses provided
that the Sublicensee wishes to receive such direct license from the LICENSOR.
Save as otherwise agreed by LICENSOR and the assignee, such assignment shall be
contingent upon the express acceptance by the Sublicensee of all provisions of
this Agreement.


[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
4

--------------------------------------------------------------------------------

2.3 Option. LICENSEE is hereby granted an option to include the Option
Field within the rights licensed under the Agreement. LICENSEE may exercise this
option any time up to [*] of the Effective Date of the Agreement, by informing
LICENSOR of its intention and by delivering a term
sheet where the LICENSEE evidences an intent to be bound by said terms and
having [*] provisions for a Licensed Product in
the Option Field, including but not limited to [*] requirements.
If [*], then the Parties shall
amend this Agreement within [*] to reflect the same. If [*] then the Parties
shall continue to [*]. If [*], then this option shall expire.


License rights for the Option Field shall be exclusive (or co-exclusive should
[*] have corresponding rights) if the option is exercised
within [*] following the Effective Date of this Agreement. After [*],
LICENSOR may negotiate with third parties for non-exclusive rights
to the Licensed Technology in the Option Field provided it [*],
and LICENSOR shall not license to any third party such rights [*]. During this
time, LICENSEE may still exercise its Option
although the particular license rights LICENSEE may secure upon exercise will
depend on whether similar rights have been previously
granted to any third party.
For clarification, if no third party license rights have been granted at
the time LICENSEE exercises its Option, LICENSOR shall discontinue any existing
discussions
with all third parties as to Licensed Technology in the Option Field.


2.4 Reservation of Rights. LICENSOR reserves the right to use the Inventions,
Know-How and Patent Rights for educational and research purposes
free of charge, but in consideration of the confidentiality
terms herein as well as preservation of intellectual
property that may constitute Improvements of Patent Rights. However, LICENSOR
is expressly prohibited from undertaking
commercial activities with the Licensed Technology.




 
ARTICLE 3. CONSIDERATIONS


3.1 Fees and Royalties. In consideration for the license and option rights
granted herein to LICENSEE, LICENSEE hereby agrees to pay to LICENSOR:


(a) a [*] Fee of [*] ([*]) to be paid within [*] after the Effective Date;


(b) a [*] Fees of [*] ([*]) per [*] during the Term beginning on
the [*]. The [*] Fees shall be [*].


(c) an [*] Fee of [*] ([*])
per [*] during the Term, beginning on the [*] anniversary
of the Effective Date and until the [*] of:


i) [*] from the Effective Date; or


ii) amendment to this Agreement under Section 2.3 or execution of a
license agreement to all or part of the Option Field with a third party.


[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
5

--------------------------------------------------------------------------------

(d) Each of the following Milestone Payments shall be payable by
LICENSEE after the first occurrence of the relevant milestone event triggered by
LICENSEE activities (including Sublicensees and designated third parties acting
on behalf of LICENSEE) for a Licensed Method or Licensed Product in the Licensed
Field covered by a Valid Claim. Activities by [*] including [*] sublicensees and
approved third parties, or by LICENSOR shall not
trigger any milestone hereunder, except if such activities have been approved in
advance by LICENSEE. Milestones shall be due only once:
 
Amount
Event
 
 
(1) [*].-
[*]
 
 
(2) [*].-
[*]
 
 
(3) [*].-
[*]
 
 
(4) [*].-
[*]

 
(e) an earned royalty of [*]% based on Net Sales for annual sales of the
Licensed Product, the sale or making of which but for the license would be an
infringement of a Valid Claim in the country of sale or making ("Patent Royalty"). The term during which LICENSEE shall pay such Patent Royalty shall expire, on
a country-by-country basis, upon expiration of the last to expire Valid Claim in
such country that, but for the license, would be directly infringed by the use, sale,
offer for sale, making or importation of Licensed Product (the "Patent Royalty
Term"). Royalties shall be subject to pro rata reductions if additional royalty
bearing licenses are required to commercialize the Licensed Products, i.e. the
royalty rate will be reduced by [*] of the amount of the royalty payable
under such additional royalty bearing licenses,
but in no case shall the royalties due to LICENSOR be less than [*]%.


For any Licensed Product that was, but is no longer, subject to the Patent
Royalty, LICENSEE's
royalty obligation shall be reduced to [*]% of Net Sales (the "Know How
Royalty"). In the event additional royalty bearing licenses are
required to commercialize the Licensed Products pro rata reductions shall apply,
but the Know How Royalty shall not be reduced to less than [*]%.


On a country-by-country basis, LICENSEE's obligation to pay the Know How Royalty
for a Licensed Product shall commence upon expiration of the Patent Royalty Term
for that Licensed Product in such country and shall expire upon the [*] of the
First Commercial Sale of a Licensed Product in such country.


If a patent that, but for the license, would be infringed by the use, sale, offer for
sale, or importation of a Licensed Product issues and is subsequently
invalidated, and reinstatement
of the patent can and is being diligently pursued,
the Know How Royalty shall apply while the patent is deemed invalid, provided
that if the patent is subsequently reissued or reinstated, the Patent Royalty as
set forth above shall again apply as of the date of reissue or reinstatement and
thereafter for the remaining life of the patent.


(f) [*] percent ([*]%) of all sublicense fees or any other payments received by
LICENSEE from its Sublicensees that are not earned royalties.


[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
6

--------------------------------------------------------------------------------

It is understood that payments from Sublicensees to LICENSEE specifically
dedicated to cover the costs of LICENSEE for future research or product
development under a joint research or development agreement shall not be
considered sublicense fees and no compensation for LICENSOR shall be due on
such payments.


The Sublicense Fees that are not earned royalties shall be fully creditable
against Milestone Payments in any particular year.


3.2 Due Diligence.


 
(a) LICENSEE shall use commercially reasonable efforts to develop and
commercialize Licensed Products in the Territory subject to the outcome
of reasonable pre-clinical and clinical studies,
barring unforeseen circumstances,
and particularly adhere to at least to the following milestones:



(1) File an IND or an exploratory IND or a European equivalent within [*]
of the Effective Date; and




(2) File a NDA or an European equivalent within [*] (or as otherwise mutually
agreed by the Parties) of filing an IND or an
exploratory IND or a European equivalent; and



(3)            Start selling Licensed Product in a market no later than [*]
after receiving regulatory approval in the respective market.


(b) LICENSOR shall have the right and option to terminate this Agreement upon
[*] notice if LICENSEE has not given evidence that LICENSEE diligently
pursue development of a licensed product
as outlined in the timelines 3.2(a) (1)­ (3) above. Upon receipt of such notice
LICENSEE shall have the right to remedy any such performance issues within [*].




ARTICLE 4. REPORTS, RECORDS AND PAYMENTS


4.1        Reports.


(a)
Progress Reports.



(1) Beginning [*] and ending on the date of First Commercial Sale of a Licensed
Product in the United States and Europe, LICENSEE shall submit to LICENSOR [*]
progress reports covering LICENSEE's (and each Affiliate's and
Sublicensee's) activities to develop and test all Licensed Products and
to obtain governmental approvals necessary for marketing the same. Such reports
shall include a summary of [*]; summary of [*]; current schedule of [*];[*]
plans for [*] Licensed Products; and summary of [*] in the reporting period.


(2) LICENSEE shall also report to LICENSOR, in its immediately
subsequent progress report, the date of First Commercial Sale of a Licensed
Product in each country.


[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
7

--------------------------------------------------------------------------------

(b) Royalty Reports. After the First Commercial Sale anywhere in the world,
LICENSEE shall submit to LICENSOR [*] royalty reports on or before each
[*] of each [*]. Each royalty report shall cover LICENSEE's (and each
Affiliate's, distributor's and Sublicensee's) most recently
completed [*] and shall show:
(1) the gross sales, deductions as provided in Paragraph 1.14,
and Net Sales during the precedent [*] and the royalties payable with
respect thereto;


(2) the [*] of each type of Licensed Product sold on a [*] basis;
 
(3) sublicense fees and royalties received during the precedent [*];
 
(4) the method used to calculate the royalties; and
 
(5) the exchange rates used.


[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
8

--------------------------------------------------------------------------------

 
If no sales of Licensed Products have been made and no sublicense revenues
have been received by LICENSEE during any reporting period, LICENSEE shall
so report.


The royalty report shall be certified as correct by [*] of LICENSEE.


4.2 Records & Audits.


(a) LICENSEE shall keep, and shall require its Affiliates and Sublicensees to
keep, accurate and correct records of all Licensed Products manufactured, used,
and sold, and sublicense fees received under this Agreement. Such records shall
be retained by LICENSEE for at least [*] following a given reporting period.


(b) All records shall be available during normal business hours for inspection
at the expense of [*] by LICENSOR's [*] or by [*] and in compliance with the
other terms of this Agreement for the [*]. Such inspector shall not disclose to
LICENSOR any information other than information [*]. In the event that any
such inspection shows an underpayment in excess of [*] ([*]%) for any [*]
period, then LICENSEE shall pay the cost of the audit as well as any
additional sum which would have been payable to LICENSOR had LICENSEE
reported correctly, plus an interest charge on such additional sum at a rate of [*]. Such interest shall be
calculated from [*]. For underpayment not in excess of [*] for
any [*] period, LICENSEE shall pay the difference within [*].


 
(c) LICENSEE agrees to have an audit of sales and royalties conducted by [*] at
least [*] if annual Net Sales by LICENSEE, its Affiliates
or Sublicensees are totaling [*]. The audit shall address, at a minimum, the amount of [*] by or on behalf of LICENSEE during the audit period, the amount
of [*] under this Agreement, and whether [*]
have been paid to LICENSOR. A report [*] by [*] shall be submitted [*] by [*] to
LICENSOR on [*]. [*].


4.3 Payments.


(a) All fees due to LICENSOR shall be paid to the following [*] account, or
to such other [*] account specified in writing by LICENSOR to LICENSEE:


[*]
(b)        Royalty Payments.


(1) Royalties shall accrue when Licensed Products
are [*] a third party or Affiliate.


(2) LICENSEE shall pay earned royalties on or before [*]. Each such payment
shall be for earned royalties accrued within LICENSEE's most recently completed
[*].


(3) LICENSEE shall pay [*] as required by law and provide LICENSOR with
[*]. LICENSEE shall use reasonable efforts to: (i) [*]; and (ii) [*].


[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
9

--------------------------------------------------------------------------------

(c) Late Payments. In the event royalty, reimbursement and/or any fee
payments are not received by LICENSOR [*], LICENSEE shall pay to LICENSOR
interest charges at a rate of [*]. Such interest shall accrue as from [*].




                                  ARTICLE 5. PATENT MATTERS


5.1 Patent Prosecution and Maintenance.
 
(a) For any patent or patent application within Patent Rights under which
[*] has co-exclusive
rights, [*] assumes a [*] share (i.e., [*]) of the total costs incurred
for prosecution and maintenance of such patent or patent application. If [*]
fails to pay their portion of the costs for any licensed
patent or patent application their license rights in that patent or patent
application shall be terminated, and [*] shall have the right to assume
the full costs thereof, and shall be entitled to exclusive
rights to that licensed patent or patent application.


For any patent or patent application within Patent Rights under which no third
party (incl. [*]) has any rights, LICENSEE assumes [*]% of the costs for
prosecution and maintenance of such patent or patent application.


Patent costs incurred prior to the Effective Date shall be borne [*], and any
reimbursement or assumption of patent costs under this Agreement shall [*].


5.2 Patent Infringement


(a)
If a party learns of any substantial infringement of Patent Rights, that party
shall so inform the other party and provide any available evidence of such
infringement. Neither party shall notify any third party, except [*], of the
infringement of Patent Rights without the consent of the other party.


(b) [*] shall have an obligation to prosecute any infringement of the Patent
Rights or Know-How.


(c) If a party commences action against an infringer, the other party will
cooperate reasonably in such activity at the expense of the party pursuing such
suit. If necessary, LICENSOR agrees to be named the plaintiff in any action
where the suit would not be proper if not brought in the name of LICENSOR.


(d) Recoveries from actions brought pursuant to Paragraph 5.2(c) shall belong
to the party pursuing such suit, except that in the event that LICENSEE brings
suit for infringement of Patent Rights and an acceptable settlement is entered
into or monetary damages are awarded in a final non-appealable judgment,
LICENSOR shall be reimbursed for any amount which would have been due to
LICENSOR under this Agreement if the products sold by the infringer actually
had been sold by LICENSEE, provided that such amount shall not exceed [*]%
of the monetary damages awarded to LICENSEE Legal actions conducted jointly
by LICENSOR and LICENSEE and fully participated in by both shall be at the
joint expense of the parties and all recoveries
shall be shared jointly by them [*].


 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
10

--------------------------------------------------------------------------------

(e) Litigation shall be controlled by the party bringing the suit, except where
LICENSOR is the named party for purposes of legal standing but is not actively
pursuing the suit as described in Section 5.2(d), and the corresponding
costs shall be born by the party bringing the suit. [*] may at its own expense
be represented by counsel of its choice in any suit brought by [*].


(f) LICENSEE acknowledges that [*] has also the right, but not the
obligation, to prosecute any infringement of their licensed Patent Rights or Know­
How, and that LICENSOR may cooperate with [*] in such activity and may be named
the plaintiff in any action where the suit would not be proper if not brought
in the name of LICENSOR. LICENSEE is granted the right but not the
obligation to participate in such suit pursued by [*] and or LICENSOR, if its
own rights licensed hereunder may be affected by such suit.


5. 3 Patent Marking. LICENSEE shall mark all Licensed Products made, used
or sold under the terms of this Agreement, or their containers, in accordance with
the applicable patent marking laws.




ARTICLE 6. GOVERNMENTAL MATTERS


Governmental Approval or Registration. If this Agreement or any associated
transaction is required by the law of any nation to be either approved or
registered with any governmental agency, [*] shall assume all legal
obligations to do so. [*] shall notify [*] if it becomes aware that
this Agreement is subject to any government reporting or approval requirement.
[*] shall make all necessary filings and pay all costs including fees,
penalties, and all other out-of-pocket costs associated with such reporting or
approval process.




ARTICLE 7. TERMINATION OF THE AGREEMENT


7.1 Termination by LICENSOR.


(a) If LICENSEE fails to perform or violates any material term of this
Agreement including but not limited to if LICENSEE is [*] in arrears with
payment according to Paragraph 4.3, or if the ownership or control of the
LICENSEE shall pass into the hands of any legal person, which LICENSOR in its
reasonable discretion considers [*], then LICENSOR shall be entitled to give
LICENSEE written notice of default
specifying the nature of default and requiring to cure it
("Notice of Default"). If
LICENSEE fails to cure the default within [*] of the Notice of Default, then
LICENSOR shall be entitled to terminate this Agreement and the license
granted herein by sending a second written notice ("Notice of Termination") to
LICENSEE. If such a Notice of Termination is sent to LICENSEE, this Agreement
shall automatically terminate when that notice is received by LICENSEE.


 
(b) Termination by LICENSOR by any reason shall not relieve LICENSEE of its
obligation to pay any fees owed at the time of termination and shall not impair
any accrued right of LICENSOR. In case of termination caused by default of
payment all respective interest for default are to be paid additionally.


[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
11

--------------------------------------------------------------------------------

(c) This Agreement shall automatically terminate in the event of the filing by
LICENSEE of a petition of bankruptcy or insolvency or both, or in the event of an
adjudication that LICENSEE is bankrupt or insolvent or both, or upon filing by
LICENSEE of any petition or pleading asking reorganization, readjustment or
rearrangement
of its business under any law relating to bankruptcy or insolvency,
or prior to appointment of a receiver for all or substantially
all of the property of LICENSEE or prior to the making of any assignment
for the benefit of creditors or prior to the institution of any proceedings
for the liquidation or winding-up of LICENSEE's business or for the termination
of its corporate charter, and any rights granted by LICENSOR to LICENSEE under
this Agreement shall be revoked with immediate effect and vest in LICENSOR.


(d) If at any time during the term of this Agreement LICENSEE directly or
indirectly opposes or assists any third party to oppose the grant of letters
patent or any patent application within the Patent Rights or disputes or
directly or indirectly assists any third party to dispute the validity of any
patent within the Patent Rights or any of the claims thereof, then LICENSOR
shall be entitled at any time thereafter to terminate with immediate effect all
or any of the licenses granted hereunder forthwith by written notice thereof to
LICENSEE.


(e) LICENSOR shall be entitled to terminate this Agreement for lack of diligence
on behalf of the LICENSEE in accordance with Paragraph 3.2(b).


7.2 Termination by Licensee.


(a) LICENSEE shall have the right at any time and for any reason to terminate
this Agreement upon a [*] written notice to LICENSOR. Said notice shall [*].


(b) Any termination under Paragraph 7.2(a) shall not relieve LICENSEE of
any obligations
or liabilities accrued under this Agreement prior to termination or rescind
any payment made to LICENSOR or action by LICENSEE prior to the time termination
becomes effective. Termination shall not affect in any manner
any rights of LICENSOR arising under this Agreement prior to termination.


7.3 Survival on Termination. Upon expiration or termination of the Agreement,
the obligations which by their nature are intended to survive expiration or
termination of the Agreement shall survive.


 
7.4            Disposition of Licensed Products on Hand.
Upon termination of this Agreement, LICENSEE may dispose of all previously made
or partially made Licensed Product within a period of [*] of the effective date
of such termination provided that the sale of such Licensed Product by LICENSEE,
its Sublicensees, or Affiliates shall be subject
to the terms of this Agreement, including but not limited to the rendering
of reports and payment of royalties required under this Agreement.




[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
12

--------------------------------------------------------------------------------

ARTICLE 8. LIMITED WARRANTY AND INDEMNIFICATON


8.1 Limited Warranty.


(a) LICENSOR warrants that it has the lawful right to grant the license and
option rights described herein.


(b) The license granted herein and the associated Know-How are provided
"AS IS" and without WARRANTY OF MERCHANTABILITY or WARRANTY OF FITNESS FOR
A PARTICULAR PURPOSE or any other warranty, express or implied. To the knowledge
of the LICENSOR no Licensed Product, Licensed Method
or the use of Patent Rights or Know-How infringes any other patent or
other proprietary rights of a third party. To the knowledge of the LICENSOR, all
Patent Rights licensed hereunder are valid and are properly assigned to
LICENSOR.


(c) In no event shall LICENSOR be liable for any incidental, special or
consequential damages resulting from exercise of the license granted herein or
the use of the Inventions, Licensed Product, Licensed Method or Know-How.


(d) Nothing in this Agreement shall be construed as:


(1) a warranty by LICENSOR as to the scope of any Patent Rights;


(2) a warranty or representation that anything made, used, sold or
otherwise disposed of under any license granted in this Agreement is or shall be
free from infringement of patents of third parties issued after the Effective Date;


(3) an obligation to bring or prosecute actions or suits against third
parties for patent infringement except for [*] as provided
in Paragraph 5.2 hereof; or


(4) conferring by implication, estoppel or otherwise any license or
rights under any patents of LICENSOR other than Patent Rights, Know How and
Improvements to Patent Rights as defined in this Agreement, regardless whether
those patents are dominant or subordinate to the Patent Rights, Know How or
any Improvements to Patent Rights.


(5) an obligation to furnish any know-how not provided in Licensed Technology
or Improvement of Patent Rights;


(5)          an obligation to update Know-How.


8.2 Indemnification.


 
(a) LICENSEE shall indemnify, hold harmless and defend LICENSOR, its
officers, employees, and agents; and the inventors of the patents and patent
applications in Patent Rights and their employers against any and all claims,
suits, losses, damage, costs, fees, and expenses
resulting from or arising out of exercise of this license or any sublicense.
This indemnification shall include, but
not be limited to, any product liability.


(b) LICENSEE, at its sole cost and expense, shall insure its activities in
connection with the work under this Agreement and obtain, keep in force and
maintain insurance or an equivalent program of self insurance.


[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
13

--------------------------------------------------------------------------------

(c) LICENSOR shall notify LICENSEE in writing of any claim or suit brought
against LICENSOR in respect of which LICENSOR intends to invoke the provisions
of this Article. LICENSEE shall keep LICENSOR informed on a
current basis of its defense of any claims under this Article.




ARTICLE 9. USE OF INFORMATION, NAMES AND TRADEMARKS


9.1 Nothing contained in this Agreement confers any right to use in
advertising, publicity, or other promotional activities any name, trade name,
trademark, or other designation of either Party hereto (including contraction,
abbreviation or simulation of any of the foregoing) except where LICENSEE is
required by law to do so but provided that in such case LICENSEE shall get prior
written approval by LICENSOR to do so.


9.2 LICENSOR may disclose to the inventors of the Inventions the terms and
conditions of this Agreement upon their request. If such disclosure is made,
LICENSOR shall request the Inventors not disclose such terms and conditions to
any other persons or entities.


9. 3 LICENSOR may disclose the existence of this Agreement and the extent of the
grant in Article 2 to third parties, but LICENSOR shall refrain from disclosing
any Confidential Information, including but not limited to the financial terms
of this Agreement, to third parties including [*], except where
LICENSOR is required by law to do so.


9.4 Nondisclosure Obligations. During the term of this Agreement and for a
period of [*] following termination or expiration hereof:


 
A)      Both Parties shall use commercially reasonable efforts to protect all
Confidential Information
of the other Party, and shall ensure that its employees, consultants,
agents, and representatives, are contractually required to maintain
all Confidential Information and use such Confidential Information only for the
purposes set forth in this Agreement. It is agreed that specific portions of
Confidential Information shall continue to be maintained in confidence by the
receiving party in the event of a general disclosure. A combination of features in
the Confidential Information shall continue to be maintained
in confidence by the receiving party hereunder unless every feature of such
Confidential Information
has been disclosed in accordance with the provisions herein.


B) The obligations of the Parties under Subsection (a) above shall not apply to
the extent that the receiving party can demonstrate that certain Confidential
Information: (i) is or becomes part of the public domain other than by
unauthorized acts of a person or entity obligated not to disclose such
Confidential Information; (ii) was disclosed to the receiving
party or its Affiliates by a third party, as evidenced by written
documentation, provided such Confidential Information was, to the knowledge of
the receiving party, not
obtained by such third party directly or indirectly from the disclosing party under a
confidentiality agreement, (iii) prior to disclosure under this Agreement,
was in the possession of the receiving party or its
Affiliates as evidenced by written documentation,
provided such Confidential Information was not obtained directly
or indirectly from the disclosing party pursuant to a confidentiality
agreement, (iv) was independently developed by the receiving party or its
Affiliates without
breach of any of the provisions of this Agreement, as evidenced by written
documentation, or (v) is disclosed by the receiving party pursuant to oral
questions, interrogatories, requests for information or documents, subpoena,
civil investigative demand of a court or governmental agency, provided that the
receiving party notifies the disclosing party immediately upon receipt of any such
official requests (and provided that the receiving party furnishes only that portion
of the Information which is legally required). The receiving
party shall have the burden of proving the applicability of
any such exclusion in any particular circumstance.


[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
14

--------------------------------------------------------------------------------



ARTICLE 10. MISCELLANEOUS PROVISIONS


10.1 Correspondence. Any notice required to be given to either Party under
this Agreement shall be deemed to have been properly given and effective:


(a) on the date of delivery if delivered in person or by facsimile, or


(b) [*] after mailing if mailed by registered mail,
postage paid, to the respective addresses given below, or to such other address
as is designated by written notice given to the other Party.


If sent to LICENSEE:


Molecular Insight Pharmaceuticals, Inc.
160 Second Street
Cambridge, MA 02142 U.S.A. Attention: [*]
Facsimile: ----------------
 


If sent to LICENSOR:


University of Zurich, c/o Unitectra, Technology Transfer Office;
Ref. UZ-01/088; Mohrlistrasse 23; CH-8006 Zurich (SWITZERLAND); Facsimile 0041
44 634 44 09


10.2 Assignability. This Agreement shall not be assigned by LICENSEE except:


(a) with the prior written consent of LICENSOR, which consent shall not be
withheld unreasonably; or


(b) in the event of a change of control in LICENSEE in connection with a merger,
transfer, or sale of all or substantially all of the assets of LICENSEE.


[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
15

--------------------------------------------------------------------------------

LICENSEE shall notify LICENSOR within [*] of any assignment of this
Agreement by LICENSEE pursuant to Section 10.2.(b).


10.3 No Waiver. No waiver by either Party of any breach or default of any
covenant or agreement set forth in this Agreement shall be deemed a waiver as
to any subsequent and/or similar breach or default.


10.4 Failure to Perform. In the event of a failure of performance due under
this Agreement and if it becomes necessary for either party to undertake legal
action against the other on account thereof, then the prevailing party shall be
entitled to reasonable attorney fees in addition to costs and necessary
disbursements.


10.5 Governing Laws and Jurisdiction. THIS AGREEMENT SHALL BE
INTERPRETED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF SWITZERLAND. For
any and all disputes arising from this Agreement, the Commercial Court of the
Canton of Zurich shall have exclusive jurisdiction,
subject to the appeal to the Swiss Supreme Court.


10.6 Force Majeure. A Party to this Agreement may be excused from any
performance required herein if such performance is rendered impossible or
unfeasible due to any catastrophe or other major event beyond its reasonable
control, including, without limitation, war, riot, and insurrection; laws,
proclamations, edicts, ordinances, or regulations; strikes, lockouts, or other
serious labor disputes; and floods, fires, explosions,
or other natural disasters. When such events have abated, the non-performing
Party's obligations herein shall resume.


 
10.7 Headings. The headings of the several sections are inserted for convenience
of reference only and are not intended to be a part of or to affect the meaning
or interpretation of this Agreement.


10.8 Entire Agreement. This Agreement embodies the entire understanding of
the Parties and supersedes all previous communications, representations or
understandings, either oral or written, between the Parties relating to the subject
matter hereof.


10.9 Amendments. No amendment or modification of this Agreement shall be
valid or binding on the parties unless made in writing and signed on behalf of
each Party.


10.10 Severability. Should some or several provisions of this Agreement be
ineffective or invalid, or should there be an omission in this Agreement, the
effectiveness, respectively the validity of the remaining provisions shall not
be affected thereby. An ineffective, respectively, invalid provision
shall be replaced by the interpretation of the agreement
which comes nearest to the meaning and the envisaged purpose of the ineffective
respectively, invalid provision. The
same applies in the case of a contractual gap.


10.11 The terms and conditions of this Agreement shall, at LICENSOR's sole
option, be considered by LICENSOR to be withdrawn from LICENSEE's consideration
and the terms and conditions of this Agreement, and the
Agreement itself to be null and void, unless this Agreement is executed by the
LICENSEE and a fully executed original is received by LICENSOR
within [*] from the date of LICENSOR signature found below.


[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
16

--------------------------------------------------------------------------------

--SIGNATURE PAGE TO FOLLOW-
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
17

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, both LICENSOR and LICENSEE have executed this
Agreement, in duplicate originals, by their respective and duly authorized officers
on the day and year first above written.






LICENSOR--University of Zurich
 
 
Date: April 11, 2012
 
By:  Prof. Dr. Roger Alberto
/s/ Roger Alberto
 
(Signature)
Date: April 11, 2012
 
By:  Prof. Dr. Daniel Wyler
      Vice President

/s/ Daniel Wyler
 
(Signature)
LICENSOR--Paul Scherrer lnstitut
 
 
Date: May 2, 2012
 
By:            Prof. Dr. Joel Mesot
Director

/s/ Joel Mesot
 
Date: May 4, 2012
(Signature)
 
By:  Prof. Dr. Gebhard F. X. Schertler
 

/s/ Gebhard Schertler
 
(Signature)
 
LICENSEE- MOLECULAR INSIGHT PHARMACEUTICALS, INC.
 
 
Date: May 2, 2012
/s/ John Babich
By:  John Babich, President
 
(Signature)
 

--------------------------------------------------------------------------------

 


[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
18

--------------------------------------------------------------------------------

 
Appendix A


Patent Rights Existing as of the Effective Date








[*]
 
 
 
 


[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
19